i          i        i                                                                    i    i      i




                                    MEMORANDUM OPINION

                                         No. 04-09-00011-CV

                                 Victor HUNTER and Carolyn Hunter,
                                            Appellants

                                                     v.

                                         50 BY 50 REO, LLC,
                                              Appellee

                        From the County Court at Law No. 3, Bexar County, Texas
                                        Trial Court No. 341500
                             Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 11, 2009

DISMISSED

           When appellants filed this appeal they were required to pay a $175.00 filing fee. See TEX .

GOV ’T CODE ANN . §§ 51.207(b)(1), 51.941(a) (Vernon 2005); id. §§ 51.208, 51.0051 (Vernon Supp.

2008); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE SUPREME

COURT      AND THE   COURTS    OF   APPEALS   AND   BEFORE   THE   JUDICIAL PANEL   ON   MULTIDISTRICT

LITIGATION (Misc. Docket No. 07-9138, Aug. 28, 2007) § B.1.(a). Appellants did not pay the

required filing fee; accordingly, the clerk of this court notified appellants by letter dated January 7,
                                                                                      04-09-00111-CV

2009, that their notice of appeal was conditionally filed and the filing fee was due no later than

January 20, 2009. On February 10, 2009, when the fee remained unpaid, this court ordered that

appellants must, not later than February 20, 2009, either (1) pay the applicable filing fee or

(2) provide written proof to this court that he/she is indigent or otherwise excused by statute or the

Texas Rules of Appellate Procedure from paying the fee. See TEX . R. APP . P. 5 (“A party who is not

excused by statute or these rules from paying costs must pay – at the time an item is presented for

filing – whatever fees are required by statute or Supreme Court order. The appellate court may

enforce this rule by any order that is just.”). The court advised appellants that if they failed to

respond satisfactorily within the time ordered, the appeal would be dismissed. See TEX . R. APP . P.

42.3.

        The filing fee has not been paid; and appellants have not otherwise responded to our February

10, 2009 order. We therefore order this appeal dismissed for want of prosecution. We further order

appellants to bear all costs of this appeal.



                                                       PER CURIAM




                                                 -2-